Citation Nr: 0808839	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied his claim of entitlement to 
service connection for a psychiatric disability.

Although the veteran initially requested the opportunity to 
testify at an RO hearing, in December 2004, he withdrew this 
request.  


FINDING OF FACT

The veteran's schizoid personality disorder is not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

The veteran's schizoid personality disorder was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The veteran asserts that service connection is warranted for 
a psychiatric disability because he began having psychiatric 
problems during service and has had a chronic and recurrent 
psychiatric disability since that time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  Beno 
v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The service medical records confirm that the veteran was seen 
for various psychiatric complaints during service.  He was 
diagnosed as having atypical personality disorder and rule 
out adjustment disorder.  The veteran's DD Form 214 shows 
that he was discharged due to "mental condition-personality 
disorder."

In September 2004, the veteran was afforded a formal VA 
psychiatric examination.  Based on her interview of the 
veteran and review of his medical history, the examiner 
concluded that the veteran had no Axis I psychiatric 
disability.  Instead, the psychologist diagnosed the veteran 
as having schizoid personality disorder.

Further, in his statements, the veteran reports that he 
receives no treatment for his psychiatric problems.

As discussed above, personality disorders as such are not 
diseases or injuries within the meaning of the applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Here, the September 2004 VA 
psychiatric examination report shows that the psychologist 
diagnosed the veteran as having schizoid personality 
disorder.  In addition, given that the veteran receives no 
private or VA care for his psychiatric disability, there is 
no evidence that he has been diagnosed with any psychiatric 
disability other than schizoid personality disorder.  Thus, 
where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, service connection for personality disorder must 
be denied.


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


